CLARK, Circuit Judge,
dissenting:
I would interpret the City Ordinances, to the extent that is possible in light of their convoluted and anything-but-straightforward nature, differently from the majority. Initially, I note the inapplicability of section 11-2001, cited by Commissioner Brown in his discharge letter as authority for his action. That section pertains only to demotions of certain officers. Section 11-2031, entitled “Appointment; terms of employment and discharge of employees,” controls the discharge of appointed employees.1
As the majority opinion states, the last two sentences of section 11-2031 provide, “[The director and other officers of the bureau] shall serve during good behavior and efficient service, to be judged by the commissioner or a designee. They may be discharged, after trial as provided by law or *1078regulations.” I read this section to provide that although the commissioner is given the power to judge the good behavior of his officers, and thus their term of service, that determination is protected by a right to challenge such determination at a trial of the kind provided by law or regulation. The inquiry then becomes whether such law or regulation in fact exists.
Sections 11-1008,1009, and 1010 establish grievance procedures for all employees of the department of public safety. Section 11-1008 explains that the procedure set out is in accordance with section 11-1002.2 Section 11-1010 enumerates the procedural steps to be taken by an employee having “a grievance relating to his/her employment.” The final step provides for a review by the commissioner who then advises the employee of his decision by letter.
The final paragraph of the commissioner’s letter will differ significantly depending upon the grieving employee’s sworn/non-sworn status3:
1. If the grieving employee is sworn, the last paragraph will advise the grievant that the commissioner’s decision is not subject to any further administrative appeal, but that the grievant could seek redress in the civil courts on his/her own initiative and expense....
2. If the grieving employee is non-sworn, the last paragraph will advise the grievant that the commissioner’s decision could be appealed to the civil service board as per civil service rules and regulations ....
Atlanta City Code sec. 11-1010 (Ord. No. 1978-74, 11/24/78) (footnote supplied).
I construe section 11-1010 to be the “law or regulation” providing for the trial referred to in section 11-2031. The majority holds that section 11-1010 provides a right of redress to the non-swom employee but does not so provide for the sworn employee. I disagree. The right to bring a civil trial rather than appeal to the civil service board gives a sworn employee a vested interest in his job just as the additional administrative appeal does to the non-sworn employee.4 For this reason, I respectfully dissent.

. Section 11-2034 also addresses the issue of the commissioner’s authority to discharge “members of the bureau of police services.” That section provides for a discharge “in accordance with applicable rules and regulations of the bureau.” Those rules and regulations apply to “all sworn personnel ... and to all other employees ... when applicable.” Rules and Regulations of the Bureau of Police Services (1976) (repealed and replaced 1980). Because section 11-2031, pertaining to the discharge of “[t]he director, and other officers of the bureau,” also limits the discharge sanction to “after trial as provided by law or regulations ” (emphasis supplied), this case does not require that the two sections be distinguished.


. Section 11-1002 authorizes the commissioner to formulate rules and regulations for the operation of the various departments under his control. These rules and regulations, which apply to all sworn employees and all others when applicable, in turn authorize the commissioner to discipline, including dismiss, employees for any violation of the promulgated rules. Thus, it appears that such disciplinary action by the commissioner would be subject to the grievance procedures. Since here Commissioner Brown discharged Edwards for loss of effectiveness, albeit citing the wrong ordinance, Edwards ostensibly violated the department’s rules and regulations concerning satisfactory performance. See, e.g., Rules and Regulations of the Bureau of Police Services 1.25 (1976).


. The position of major is a sworn position.


. Subsequent to withdrawing his resignation, Edwards filed a grievance based on his “discharge” by Commissioner Brown. As the majority notes, “[t]he grievance procedure was not followed in accordance with the requirements of the City Code and Brown notified the officer that, as final arbiter, he ruled against the grievance.” No evidence was introduced of a letter by the commissioner advising Edwards of his right to “appeal” that decision to the civil courts. Brown does not contend that Edwards is barred from suing because he did not exhaust administrative remedies.